DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed September 14, 2021.
In view of the Amendments to the Claims filed September 14, 2021, the rejections of claims 10, 11, 13, 14, 16, and 17 under 35 U.S.C. 112(b) previously presented in the Office Action sent June 14, 2021 have been withdrawn. 
In view of the Amendments to the Claims filed September 14, 2021, the rejections of claims 9-17 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 previously presented in the Office Action sent June 14, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims. 
Claims 9, 10, and 12-18 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (JP 2009-302168 included in applicant submitted IDS filed June 16, 2020) in view of Mitsuboshi (U.S. Pub. No. 2018/0291237 A1) and Watanabe (U.S. Pub. No. 2019/0019934 A1).
With regard to claim 9, Ando et al. discloses a thermoelectric module layer comprising: 
a thermoelectric conversion chip, which has a thermoelectric conversion element pair consisting of a n-type semiconductor element and a p-type semiconductor element (such as depicted in Fig. 4, a thermoelectric conversion chip, which has a thermoelectric conversion element pair consisting of a n-type semiconductor element 11 and a p-type semiconductor element 12), 
electrodes sandwiching a plurality of the thermoelectric conversion element pair connected (such as depicted in Fig. 4, electrodes 13 and 14 sandwiching a plurality of the cited thermoelectric conversion element pairs connected) and further, 
a thermal insulation rubber (17, Fig. 4), wherein 
the thermoelectric conversion element pair and the electrodes of the thermoelectric conversion chip is surrounded by the thermal insulation rubber (as depicted in Fig. 4, the cited the thermoelectric conversion element pair 11/12 and the cited electrodes 13/14 of the thermoelectric conversion chip is surrounded by the cited thermal insulation rubber 17) containing 
a rubber component (see [0089] teaching “rubber 17” such as a “silicone rubber”) and 
a hollow filler forming a plurality of air gaps that are independent from one another (such as depicted in Fig. 4 and described in [0090] as “Hollow spheres include phenol resin hollow spheres”), and 
the thermoelectric conversion chip has an insulation sheet which is stacked and bonded to the electrodes (such as insulation sheet 16a depicted in Fig. 4 as stacked and bonded to the cited electrodes 13/14).

Ando et al. discloses a rubber foam (recall 17, Fig. 4) with hollow spheres having a shell made from a resin (recall [0090]) but does not teach a heat expandable liquid carbon hydride encapsulated in the hollow of the shell.
However, Mitsuboshi teaches a material, a heat-foaming material, which includes microcapsules (see [0069]). Mitsuboshi is analogous art because, like applicant and Ando et al., Mitsuboshi is concerned with foam materials with microcapsules. Mitsuboshi teaches a heat foaming material which includes microcapsules which are filled with/encapsulate liquefied hydrocarbon to readily gasify and expend when heated (see [0069]). 

Ando et al., as modified above, discloses the hollow spheres having a shell made from a phenol resin (recall [0090]) but does not teach the claimed vinylidene chloride resin or acryl resin.
However, Watanabe et al. discloses a thermoelectric module layer (see Title and Abstract) and teaches hollow shells can be formed from materials such as phenolic resin or can be materials such as vinylidene chloride or acrylic ester (see [0066]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have selected the resin material of Watanabe et al. for the resin material of Ando et al. because the selection of a known material based on its suitability for its intended use, in the instant case a resin material for a hollow shell in a thermoelectric device, supports a prima facie obviousness determination (see MPEP 2144.07).
With regard to claim 12, independent claim 9 is obvious over Ando et al. in view of Mitsuboshi and Watanabe et al. under 35 U.S.C. 103 as discussed above. Ando et al. discloses wherein 
a thickness of the thermal insulation rubber and one of the thermoelectric conversion chip, in which the thermoelectric conversion element pair and the electrodes of the thermoelectric conversion chip is surrounded by the thermal insulation rubber, are equal (as depicted in Fig. 4, a thickness in the vertical direction of the cited thermal insulation rubber 17 and one of the thermoelectric conversion chip, in which the thermoelectric conversion element pair and the electrodes of the thermoelectric conversion chip is surrounded by the thermal insulation rubber, are equal at the distance between 16a and 19a).
With regard to claim 18, independent claim 9 is obvious over Ando et al. in view of Mitsuboshi and Watanabe et al. under 35 U.S.C. 103 as discussed above. Ando et al. discloses wherein
the thermal insulation rubber includes a cut-out, and the thermoelectric conversion chip is disposed inside the cut-out (the claimed “cut-out” is interpreted to require a structure of the thermal insulation rubber that is not present; see Fig. 4 depicting the cited thermal insulation rubber in a horizontal layer which includes portions that are not present at the cited thermoelectric conversion chip components cited to read on the claimed “the thermal insulation rubber includes a cut-out, and the thermoelectric conversion chip is disposed inside the cut-out” as the coted thermoelectric conversion chip is disposed inside the cited cut-outs).
Claims 10, 13, 14, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (JP 2009-302168 included in applicant submitted IDS filed June 16, 2020) in view of Mitsuboshi (U.S. Pub. No. 2018/0291237 A1) and Watanabe (U.S. Pub. No. 2019/0019934 A1), as applied to claims 9, 12, and 18 above, and in further view of Kurihara et al. (U.S. Pub. No. 2015/0214461 A1).
With regard to claims 10 and 17, independent claim 9 is obvious over Ando et al. in view of Mitsuboshi and Watanabe et al. under 35 U.S.C. 103 as discussed above. 

However, Kurihara et al. teaches a thermoelectric module layer (see region 22 depicted in Fig. 3B including a thermoelectric module layer with thermoelectric pairs and electrodes) and teaches wherein the thermoelectric module layer is used for a thermoelectric conversion device (see Fig. 3B depicting thermoelectric module layer used in the depicted thermoelectric conversion device). Kurihara et al. teaches
an insulation base layer (39, Fig. 3B and see [0075] “insulating film 39”) and 
an insulation intermediate layer (34, Fig. 3B and see [0075] “insulating film 34”), 
which are thermal-conductive insulation sheets and sandwiches the thermoelectric module layer (as depicted in Fig. 3B sandwiching the cited thermoelectric module layer from the top and bottom surfaces); 
a heat diffusion layer, which has a higher thermal conductance than those of the insulation base layer and the insulation intermediate layer and is stacked on the insulation intermediate layer (36 depicted in Fig. 3B as stacked on the cited insulation intermediate layer 34; see [0081] teaching copper); and 
a thermal radiation layer, which has thermal conductivity and is stacked on the heat diffusion layer (37 depicted in Fig. 3B as stacked on the cited heat diffusion layer 36; see [0081]
at least one pair among adjacent layers is bonded through chemical bonds (see [0081] teaching electroless Cu plating method), and
the thermoelectric conversion device is configured to generate heat, cool heat, or generate a voltage (see Abstract).

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the thermoelectric module layer in the thermoelectric conversion device of Kurihara et al. for the cited thermoelectric module layer of Ando et al., as modified above, because the simple substitution of a known element known in the art to perform the same function, in the instant case a thermoelectric module layer for conversion of heat into electricity, supports a prima facie obviousness determination (see MPEP 2143 B). 
With regard to claim 13, dependent claim 10 is obvious over Ando et al. in view of Mitsuboshi, Watanabe et al., and Kurihara et al. under 35 U.S.C. 103 as discussed above. Kurihara et al. teaches wherein
the heat diffusion layer is made from copper (see [0081] teaching copper).
With regard to claim 14, dependent claim 10 is obvious over Ando et al. in view of Mitsuboshi, Watanabe et al., and Kurihara et al. under 35 U.S.C. 103 as discussed above. Kurihara et al. teaches wherein
a thickness of the heat diffusion layer is ranging from 0.01 – 0.5 mm (see [0081]
With regard to claim 16, independent claim 9 is obvious over Ando et al. in view of Mitsuboshi and Watanabe et al. under 35 U.S.C. 103 as discussed above. 
Ando et al., as modified above, teaches a thermoelectric module layer but does not teach wherein the thermoelectric module layer is used for a thermoelectric conversion device.
However, Kurihara et al. teaches a thermoelectric module layer (such as the horizontal thickness including wafer 21 and region 22 depicted in Fig. 3B including a thermoelectric conversion chip with thermoelectric pairs and electrodes cited to read on a thermoelectric module layer) and teaches wherein the thermoelectric module layer is used for a thermoelectric conversion device (see Fig. 3B depicting thermoelectric module layer used in the depicted thermoelectric conversion device). Kurihara et al. teaches
an insulation base layer (39, Fig. 3B and see [0075] “insulating film 39”) and 
an insulation intermediate layer (34, Fig. 3B and see [0075] “insulating film 34”), 
which are thermal-conductive insulation sheets and sandwiches the thermoelectric module layer (as depicted in Fig. 3B sandwiching the cited thermoelectric module layer from the top and bottom surfaces); 
a heat diffusion layer, which has a higher thermal conductance than those of the insulation base layer and the insulation intermediate layer and is stacked on the insulation intermediate layer (36 depicted in Fig. 3B as stacked on the cited insulation intermediate layer 34; see [0081]
a thermal radiation layer, which has thermal conductivity and is stacked on the heat diffusion layer (37 depicted in Fig. 3B as stacked on the cited heat diffusion layer 36; see [0081] teaching Ti film), and 
at least one pair among adjacent layers is bonded through chemical bonds (see [0081] teaching electroless Cu plating method); further comprising
a circuit layer conducting to the thermoelectric conversion chip (such as circuit layer 26 depicted in Fig. 3B),
which is provided between the thermoelectric module layer and the insulation intermediate layer (as depicted in annotated Fig. 3B below, the cited circuit layer is provided between, or physically intermittent, a portion of the cited thermoelectric module layer and a portion of the cited insulation intermediate layer 34).

    PNG
    media_image1.png
    258
    691
    media_image1.png
    Greyscale

Annotated Fig. 3B

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the thermoelectric module layer in the .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando et al. (JP 2009-302168 included in applicant submitted IDS filed June 16, 2020) in view of Mitsuboshi (U.S. Pub. No. 2018/0291237 A1) and Watanabe (U.S. Pub. No. 2019/0019934 A1), as applied to claims 9, 12, and 18 above, and in further view of Takagi et al. (U.S. Pub. No. 2017/0352794 A1).
With regard to claim 15, independent claim 9 is obvious over Ando et al. in view of Mitsuboshi and Watanabe et al. under 35 U.S.C. 103 as discussed above.
Ando et al. teaches wherein the rubber component is a silicon rubber (recall [0089]) but does not teach a silane coupling layer provided on an exterior surface of the hollow filler.
However, Takagi et al. teaches a thermoelectric module layer (see Title and Abstract) and teaches a silicon rubber (see [0029]) can include silane coupling agents for molecular adhesion (see [0048]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the silicone rubber material of Ando et al. to include silane coupling agents, as suggested by Takagi et al., because it would have provided improved molecular adhesion. Ando et al., as modified to include the silane coupling agents of Takagi et al. in the rubber silicone, teaches a silane coupling layer .

Response to Arguments
Applicant's arguments filed September 14, 2021 have been fully considered but they are not persuasive.
Applicant notes the newly added claimed limitations are not found within the previously cited prior art references. However, this argument is addressed in the rejections of the claims above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        November 24, 2021